IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT
                                                          United States Court of Appeals
                                                                   Fifth Circuit

                               No. 07-50003                     F I L E D
                             Summary Calendar                   August 30, 2007

                                                            Charles R. Fulbruge III
UNITED STATES OF AMERICA                                            Clerk

                                           Plaintiff-Appellee

v.

JONATHAN DAVIS

                                           Defendant-Appellant


                Appeal from the United States District Court
                     for the Western District of Texas
                         USDC No. 1:06-CR-63-ALL


Before WIENER, GARZA, and BENAVIDES, Circuit Judges.
PER CURIAM:*
      Defendant-Appellant Jonathan Davis appeals his guilty-plea conviction
and sentence for possession of stolen ammunition and possession of a firearm
with an obliterated or removed serial number, in violation of 18 U.S.C. § 922(j)
and (k). The government has moved for summary affirmance. Alternatively, the
Government seeks an extension of time to file a brief.
      Davis asserts that the enactment of § 922(j) and (k) exceeded Congress’s
authority under the Commerce Clause because the subsections did not require

      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                No. 07-50003

a significant effect on interstate commerce. He has not shown that these
subsections violate the Commerce Clause. See United States v. Luna, 165 F.3d
316, 319-22 (5th Cir. 1999). Davis also contends that § 922(j) and (k) are
unconstitutional as applied to him because his federal offenses arose from the
same factual patterns as state charges for theft and unlawful appropriation. In
light of his admission that the firearm and ammunition in question passed
through interstate commerce, § 922(j) and(k) were constitutional as applied to
him. See id. at 322.
      Accordingly, the government's motion for summary affirmance is
GRANTED, its alternative request for an extension of time is DENIED as
unnecessary, and the decision of the district court is AFFIRMED.




                                      2